    Case 1:19-cv-02307-RGA Document 20 Filed 03/25/21 Page 1 of 2 PageID #: 56




                       IN THE UNITED STATES DISTRICT COURT

                           FOR THE DISTRICT OF DELAWARE

RONALD G. JOHNSON,                        :
                                          :
              Plaintiff,                  :
                                          :
        v.                                : Civ. No. 19-2307-RGA
                                          :
OFFICER LISA FLORES,                      :
                                          :
              Defendant.                  :

                                MEMORANDUM ORDER

        At Wilmington this 25th day of March, 2021, having considered Plaintiff’s motions

to reopen the case (D.I. 15, 16, 19);

        IT IS ORDERED that the motions (D.I. 15, 16, 19) are DENIED, for the following

reasons:

        1.    Plaintiff Ronald G. Johnson was a pretrial detainee at Howard R. Young

Correction Institution in Wilmington, Delaware, when he commenced this action. On

April 24, 2020, Plaintiff was ordered to pay the filing fee assessed while he was

incarcerated. (D.I. 5). The case was dismissed on May 29, 2020 after Plaintiff failed to

pay the assessed $400.00 filing fee. 1 (See D.I. 11, 12).

        2.    On December 21, 2020, Plaintiff filed his first motion to reopen and asked

that he be allowed to make filing fee payments. (D.I. 15). On December 23, 2020,



1 Plaintiff sought in forma pauperis status, and his request was denied on January 6,
2020, pursuant to 28 U.S.C. § 1915(g) because while incarcerated Plaintiff has filed
more than three civil actions that were dismissed as frivolous or for failure to state
claims upon which relief may be granted. (See D.I. 5).

                                          1
 Case 1:19-cv-02307-RGA Document 20 Filed 03/25/21 Page 2 of 2 PageID #: 57




Plaintiff filed a second motion to reopen and to proceed as an indigent. (D.I. 16). On

February 25, 2021, Plaintiff filed a third motion to reopen and informed the Court that he

is housed in the Pasco County Jail in Land O’Lake, Florida. (D.I. 19).

      3.     Litigants are not allowed to make filing fee payments. See 28 U.S.C. §

1914. Under the Prison Litigation Reform Act, however, if the litigant is an inmate who

has been granted leave to proceed in forma pauperis, the inmate may make filing fee

payments. See 28 U.S.C. § 1915(b)(1). Plaintiff, however, was denied in forma

pauperis status. See n.1. Accordingly, Plaintiff may not make filing fee payments and

he may not proceed as an indigent. He was ordered to pay the filing fee in full and he

did not. There is no basis to reopen the case.



                                                  /s/ Richard G. Andrews
                                                 UNITED STATES DISTRICT JUDGE




                                            2
